CROCKETT, Justice:
(concurring).
I concur, but I think it should be pointed out that the two cases cited do not stand for the same rule of review. Arising out of the provisions of our state constitution, and the undeviating decisions of this court, there is a distinction between the rules of review in law and equity. Our Utah Constitution, Article VIII, Section 9, provides:
In equity cases the appeal may be on questions of both law and fact; in cases at law the appeal shall be on questions of law alone.
The case of Hardy v. Hendrickson cited in the main opinion states the rule of review in equity cases wherein this court is authorized to review the evidence, and to make its own findings. See Wiese v. Wiese, 24 Utah 2d 236, 469 P.2d 504; Nokes v. Continental Mining & Milling Company, 6 Utah 2d 177, 308 P.2d 954; and see discussion by Justice Wolfe in Stanley v. Stanley, 97 Utah 520, 94 P.2d 465.
The other case cited, Ewell & Son, Inc. v. Salt Lake City Corp. stands for the rule of review in law cases. Therein the standard rule of review is as quoted, coupled with the further proposition: that if there is any substantial evidence to support the findings and judgment, they will be sustained.